—In an action to recover damages *388for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), entered April 17, 1992, which granted the motion by the defendants Robert Buono and Richard Buono for summary judgment and the cross motion by the defendants Joseph Roncone and Mary Greenburg for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs to the respondents Robert Buono and Richard Buono.
We agree with the Supreme Court that the plaintiff did not make a prima facie showing of serious injury within the meaning of Insurance Law § 5102 (d). Accordingly, the court properly granted the motion and cross motion for summary judgment dismissing the complaint (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.